NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVAN GREEN; DINA GREEN,                        No.    19-55363

                Plaintiffs-Appellants,          D.C. No.
                                                5:18-cv-01736-JGB-SP
 v.

NEW PENN FINANCIAL LLC, DBA                     MEMORANDUM*
Shellpoint Mortgage Servicing; THE BANK
OF NEW YORK MELLON, FKA Bank of
New York, as Trustee for the
Certificateholders of CWMBS, Inc., CHL
Mortgage Pass Through Trust 2005-01,
Mortgage Pass-Through Certificates, Series
2005-01,

                Defendants-Appellees,

and

PEAK FORECLOSURE SERVICES, INC.;
DOES, 1 through 10, Inclusive,

                Defendants.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                          Submitted December 11, 2020**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                Pasadena, California

Before: GOULD and R. NELSON, Circuit Judges, and COGAN,*** District Judge.

      Kevan and Dina Green appeal the district court’s summary judgment order

for Defendants-Appellees on the Greens’ California Civil Code § 2924(a)(6) claim,

breach of the covenant of good faith and fair dealing claim, and their Business and

Professions Code § 17200 claim. Because the district court did not abuse its

discretion in applying judicial estoppel, and the Greens have waived any argument

to the contrary, we affirm.

      We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district

court’s grant of summary judgment. Oswalt v. Resolute Indus., Inc., 642 F.3d 856,

859 (9th Cir. 2011). Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). “[W]e review a district court’s application of the

doctrine of judicial estoppel for an abuse of discretion.” Arconic, Inc. v. APC Inv.

Co., 969 F.3d 945, 950 (9th Cir. 2020) (citation omitted).

      Here, the district court found summary judgment was appropriate because all

of the Greens’ claims are precluded by judicial estoppel. Judicial estoppel


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Brian M. Cogan, United States District Judge for the
Eastern District of New York, sitting by designation.

                                          2
“prevents a party from prevailing in one phase of a case on an argument and then

relying on a contradictory argument to prevail in another phase.” New Hampshire

v. Maine, 532 U.S. 742, 749 (2001) (internal quotation marks and citation omitted).

“[S]everal factors [that] typically inform the decision whether to apply the doctrine

in a particular case” include if a party’s later position is “clearly inconsistent” with

a previous position; whether the party “succeeded in persuading a court to accept”

its previous position; and whether the party “would derive an unfair advantage” if

not estopped. Id. at 750–51.

      The district court did not abuse its discretion in applying judicial estoppel to

the Greens’ claims. In the Greens’ bankruptcy proceedings, they failed to disclose

any potential disputes or claims against the Defendants-Appellees despite an

affirmative duty to do so. See Hay v. First Interstate Bank of Kalispell, N.A., 978

F.2d 555, 557 (9th Cir. 1992). However, the claims at issue here are based on

allegedly flawed assignments of a note and deed of trust, which the Greens

concede occurred prior to the bankruptcy disclosures. Thus, even assuming the

Greens’ allegations are true, the claims should have been disclosed in the

bankruptcy proceedings. The Greens plainly succeeded on their prior position that

they had no potential claims when the Bankruptcy Court entered an Order of

Discharge. See Dzakula v. McHugh, 746 F.3d 399, 402 (9th Cir. 2014). And it

would be unfair for the Greens to conceal their nascent claims in the bankruptcy


                                           3
proceedings to receive a discharge and then prevail by raising those claims in this

subsequent action. Id.

       The Greens waived any argument against the application of judicial estoppel

by “[b]afflingly . . . fail[ing] to address the question of judicial estoppel at all” in

their opposition to the motion for summary judgment or its briefs on appeal. We

therefore conclude the district court properly granted the Defendants-Appellees’

motion for summary judgment.

       AFFIRMED.




                                            4